  Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 1 of 13 PageID #:9811




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STEVEN E. FREEDMAN and KATE                           )
FREEDMAN, as Trustees of the STEVEN                   )
AND KATE LIVING TRUST DATED                           )     Civil Action No. 1:16-cv-11039
APRIL 20, 2005,                                       )
                 Plaintiffs,                          )
     v.                                               )     Hon. Jorge L. Alonso
                                                      )
AMERICAN GUARDIAN HOLDINGS,                           )
INC., an Illinois corporation,                        )
                                                      )
                                                      )
                  Defendant.
____________________________________________________________________________

AMERICAN GUARDIAN HOLDINGS,                           )
INC., an Illinois corporation, and                    )
AMERICAN GUARDIAN WARRANTY                            )
SERVICES, INC. an Illinois corporation                )
                                                      )
                       Counterplaintiffs,             )
       v.                                             )
                                                      )
STEVEN E. FREEDMAN, individually and                  )
as Trustee of the STEVEN AND KATE                     )
LIVING TRUST DATED APRIL 20, 2005,                    )


                       Counterdefendant.

                                             ORDER

         Plaintiff/counterdefendant Steven Freedman’s motion in limine to bifurcate trial and bar
evidence of damages [348] is granted as to bifurcating trial, but otherwise denied. The Court
bifurcates the issue of whether defendants/counterplaintiffs American Guardian Holdings, Inc.,
and American Guardian Warranty Services, Inc., (collectively, “AGH”) are entitled to declaratory
relief from the issue of the amount of the prevailing party’s reasonable attorneys’ fees. The Court
will hear and determine the latter issue not at the trial set for 10/19/20 but in subsequent
proceedings. Freedman’s motions to limit proceedings to material breach [351], to bar argument
on discovery issues before Judge Rowland [352], and to bar parol evidence [353] are denied.
Freedman’s motion for status on trial [359] is denied as moot. Freedman’s objections to AGH’s
trial exhibits are overruled to the extent that Freedman objects to AGH’s introduction of statements
in emails made by Freedman, Max Freedman, or employees of American Integrity Insurance
Solutions, Inc., which are admissible against him under Federal Rule of Evidence 801(d)(2)(A)
  Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 2 of 13 PageID #:9812




and (D). The Court otherwise reserves ruling on Freedman’s objections. Pretrial conference
remains set for 9/11/20.

                                          STATEMENT

        Before the Court are Freedman’s four fully briefed motions in limine and his objections to
AGH’s trial exhibits, along with AGH’s responses. The parties’ submissions reveal dramatically
different conceptions of the scope of the upcoming bench trial set for October 19, 2020. The
Court’s usual practice is to rule on motions in limine at the final pretrial conference (here, set for
September 11, 2020), but given the parties’ fundamental disagreements about the scope of the trial,
the Court deviates from that practice in favor of this written ruling, in hopes that it will allow the
parties to better prepare for the upcoming trial.

  I.   Motion to bifurcate trial and preclude AGH from introducing evidence of damages and
       Motion to limit proceedings to material breach

       The Court takes Freedman’s first two motions together, as both the motion to bifurcate and
motion to limit proceedings to material breach turn on a determination of the proper scope of the
proceedings in this case.

        This case initially arose out of a dispute over a stock purchase transaction. The parties
settled the dispute in October 2017. Their settlement agreement imposed certain restrictive
covenants against Freedman. (Settlement Agr. ¶ 2, ECF No. 277-1.) In the settlement agreement,
Freedman expressly acknowledged that “in the event of any actual or threatened breach . . . of any
of the [restrictive covenants], [AGH] will have no adequate remedy at law . . . [and] shall be
entitled to injunctive and other equitable relief without . . . the necessity of showing actual
damages.” (Id. ¶ 2(A)(vii).) Further, the agreement provided that “[t]he substantially prevailing
party in any action or proceeding relating to this Agreement will be entitled to receive an award
of, and to recover from the other party or parties in such action or proceeding, any fees or expenses
incurred . . . (including . . . reasonable attorneys’ fees and disbursements) in connection with any
such action or proceeding.” (Id. ¶ 16.) Shortly after entering into the settlement agreement, the
parties stipulated to dismiss this case, without prejudice and with the Court to retain jurisdiction
to enforce the settlement agreement for a period of four years.

        In January 2018, AGH filed a motion seeking the following: to reinstate the action due to
Freedman’s apparent breach of the restrictive covenants, based on his solicitation of an AGH
employee; for a preliminary injunction against Freedman; for referral of the preliminary injunction
proceedings to then-Magistrate Judge Rowland, who had previously mediated the case; and to
permit expedited discovery. This Court granted the motion as to reinstatement and referral, and it
referred the remainder of the motion to Judge Rowland for further proceedings. Following
discovery, the case was set for a preliminary injunction hearing before Judge Rowland, but the
parties reached an agreement on the eve of the hearing. In accord with their agreement, Judge
Rowland entered the following agreed order:

       Defendant American Guardian’s Motion for Preliminary Injunctive Relief [Dkts.
       158, 167], is granted, by agreement of the parties, as follows:

                                                  2
  Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 3 of 13 PageID #:9813




         1. Steven E. Freedman, individually and as Trustee of the Steven and Kate Living
         Trust Dated April 20, 2005 (the “Freedman Parties”), is hereby permanently
         enjoined from committing any violation of [the restrictive covenants in]
         paragraph 2 of the Confidential Redemption, Settlement And Mutual General
         Release Agreement of October 2, 2017 between the parties (the “Settlement
         Agreement”);
         2. The Freedman Parties will not object to the filing of a pleading by American
         Guardian Holdings, Inc. and/or American Guardian Warranty Services, Inc.
         seeking a declaration from a court that the conduct that has been the subject of
         the preliminary injunction proceedings in this Court constitutes a material breach
         by Mr. Freedman of the Settlement Agreement, although Mr. Freedman denies
         the same and retains the right to defend against that pleading. Without regard to
         the declaratory judgment proceeding, this injunction order will remain in place;
         3. Other than discovery on damages, there will be no further discovery by the
         parties regarding the alleged breach of contract by Mr. Freedman that has been
         alleged in the pending proceeding in any subsequent declaratory judgment
         proceeding;
         4. American Guardian will timely make the payment due on October 13, 2018
         under the terms of the Settlement Agreement.

(Judge Rowland’s Oct. 12, 2018 Order (hereafter, “the Agreed Order”), ECF No. 256.) Soon after,
pursuant to paragraph 2 of the Agreed Order, AGH filed a Second Amended Counterclaim (ECF
No. 262, later refiled at ECF No. 277) in which it alleged that Freedman had materially breached
the 2017 settlement agreement by violating the restrictive covenants. In its prayer for relief, AGH
sought the following:

       AGH respectfully pray for judgment in their favor and against Freedman by
       granting the following relief:
         a. A declaration that Freedman actually and materially breached the Settlement
         Agreement;
         b. A declaration that AGH is excused from providing Freedman with financial
         statements and from future payment obligations to Freedman under the
         Settlement Agreement;
         c. A declaration that AGH is the substantially prevailing party in the reinstated
         litigation and entitled to its reasonable attorney’s fees and costs in the reinstated
         litigation;
         d. All other relief the court deems just and proper.

(2d Am. Countercl. at 14, ECF No. 277.) AGH subsequently moved for summary judgment on the
counterclaim, arguing that (a) Freedman materially breached the settlement agreement; (b) AGH
is therefore excused from further obligations under the settlement agreement; and (c) AGH is
entitled to its reasonable attorneys’ fees in the reinstated litigation as the substantially prevailing
party, at least through the date of the entry of the Agreed Order, regardless of whether it prevails
on the material breach issue.



                                                  3
  Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 4 of 13 PageID #:9814




        The Court found that there were genuine issues of material fact as to whether Freedman
had actually or materially breached the settlement agreement in any more than a de minimis way.
Further, based on those unresolved factual issues, the Court concluded that it could not determine
at summary judgment whether the Agreed Order’s injunction amounted to more than merely
nominal relief, so could not determine whether AGH was a “substantially prevailing party” as to
the Agreed Order. Using case law interpreting fee-shifting statutes for guidance, the Court
explained that a party who obtains agreed relief can be considered “prevailing” if it “can point to
a resolution that has changed the legal relationship” between the parties. (Aug. 22, 2019 Mem.
Op. & Order at 16-17, ECF No. 338 (citing Connolly v. Nat’l Sch. Bus. Serv., Inc., 177 F.3d 593,
595 (7th Cir. 1999).) The Court reasoned that if AGH can show that Freedman actually breached
the settlement agreement (indeed, as the Court will discuss further below, it may be enough to
show that a breach was “threatened” or imminent at or around the time of the reinstatement of this
case), then the injunction AGH obtained in the Agreed Order might have worked a “judicially
sanctioned change in the legal relationship” between the parties (Mem. Op. & Order at 17 (citing
Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Resources, 532 U.S. 598,
604 (2001)) that amounted to more than merely nominal relief. Because there were genuine and
material factual disputes surrounding Freedman’s alleged breach, the Court denied the motion for
summary judgment, and has set a date for trial.

        That brings us to Freedman’s present motions in limine. In its responses, AGH disclaims
any intent to seek a declaration that Freedman committed a material breach of the settlement
agreement. Instead, AGH now seeks only to prove that Freedman committed an actual breach of
the settlement agreement and that AGH is therefore the “prevailing party” in this litigation. AGH
does not seek any damages for the breach other than its attorneys’ fees for bringing these reinstated
proceedings.

        Freedman’s position is that, if AGH is dropping the material breach issue, then there is
nothing left to decide at trial. According to Freedman, the Agreed Order recognized that AGH
would file a pleading seeking a declaration of material breach against Freedman, but it never
mentioned attorneys’ fees or prevailing parties. Freedman argues that if AGH intended to seek an
award of attorneys’ fees for the work its counsel performed during the proceedings on the motion
for preliminary injunction, then it was required to seek them before those proceedings concluded
with the entry of the Agreed Order, rather than in this new phase of litigation instituted by the
Second Amended Counterclaim. Further, Freedman contends, AGH cannot prevail on any
purported claim that Freedman committed some actual breach that, while falling short of a material
breach, nevertheless entitles AGH to recover its attorneys’ fees as damages. According to
Freedman, the Second Amended Counterclaim asserts no such claim, focusing instead on material
breach and whether to excuse AGH’s remaining contractual obligations. Further, Freedman argues
that any such claim would be outside the scope of the Agreed Order, and attorneys’ fees are not
proper contract damages.

        The Court does not agree with Freedman’s view of either the effect of the Agreed Order or
the scope of the Second Amended Counterclaim. While the Agreed Order resolved the then-
pending motion for preliminary injunction, it did not purport to be a final resolution on the merits
of the issues arising out of Freedman’s alleged breach of the settlement agreement. Far from
prohibiting AGH from seeking further relief based on those issues, it expressly contemplated it by

                                                 4
  Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 5 of 13 PageID #:9815




providing that AGH would file a pleading seeking a further declaratory judgment against
Freedman arising out of the facts it had obtained in discovery during the preliminary injunction
proceedings. That pleading was the Second Amended Counterclaim, which expressly sought “[a]
declaration that Freedman actually and materially breached the Settlement Agreement” (emphasis
added) and “[a] declaration that AGH is the substantially prevailing party in the reinstated
litigation and entitled to its reasonable attorney’s fees and costs in the reinstated litigation.”
Freedman answered the counterclaim without specifically objecting to this relief as beyond the
scope permitted by the Agreed Order. While it is true that the Second Amended Counterclaim
focused largely on the issue of material breach, which AGH has abandoned, the relief that AGH
seeks—a declaration of actual breach and that AGH was the prevailing party in the reinstated
litigation—was in the Second Amended Counterclaim’s prayer from the beginning. Further, the
counterclaim alleges broadly the facts on which the request for that relief is based by recounting
the history of the reinstatement of this case, beginning with the motion for preliminary injunction
and the ensuing discovery, so the relief sought is not outside the scope of the factual allegations.

         Freedman insists that the Agreed Order was meant to resolve the proceedings that preceded
it, and the phrase “fees and costs in the reinstated litigation,” as used in the Second Amended
Counterclaim’s prayer for relief, refers to the fees and costs for the proceedings that were to follow
the filing of that pleading, not the proceedings that preceded it. Again, the Court does not agree.
The plain meaning of the phrase “reinstated litigation” is broad enough to cover all of the litigation
that followed this Court’s reinstatement of this case in its January 25, 2018 minute entry (ECF No.
165), and the Court fails to see why it should limit the phrase to only those proceedings that
followed the filing of the Second Amended Counterclaim. There is nothing strange in AGH
seeking fees incurred in proceedings that have already taken place; in the analogous context of fee-
shifting statutes, the Court frequently adjudicates petitions for reasonable attorneys’ fees even after
final judgment (and again, the Agreed Order was nothing of the sort). This is logical because, of
course, it is not clear who the prevailing party is or how much effort is reasonably necessary to
prevail until after the proceedings conclude. If Freedman’s intent was for the parties to bear their
own fees and costs for the proceedings that preceded the Agreed Order, he should have seen that
the Agreed Order so provided; it would have been simple enough to add language to that effect.

        As for Freedman’s argument that attorneys’ fees are not contract damages, while Freedman
is correct that, as a general matter, a plaintiff asserting breach of contract cannot obtain as damages
attorneys’ fees incurred in the very action in which he seeks to enforce the contract, that is not the
case where the contract specifically provides for attorneys’ fees to the prevailing party in any such
action. The Court recognized as much at summary judgment. (See Mem. Op. & Order at 17 (citing
First Commodity Traders, Inc. v. Heinold Commodities, Inc., 766 F.2d 1007, 1014 (7th Cir. 1985).)
The settlement agreement permitted AGH to bring an action for an injunction “in the event of any
actual or threatened breach” without the “necessity of showing actual damages” (Settlement Agr.
¶ 2(A)(vii)), and, under paragraph sixteen of the settlement agreement, AGH is entitled to attempt
to prove that it is the prevailing party because it obtained such an injunction.

        In conclusion, AGH is entitled to seek a declaration that Freedman actually breached the
settlement agreement and that it is entitled to its fees in the reinstated litigation as the substantially
prevailing party, even though it no longer seeks a declaration of material breach. Freedman’s
motions in limine are denied to the extent that he seeks to bar evidence and argument to that effect.

                                                    5
  Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 6 of 13 PageID #:9816




         However, the Court agrees with Freedman that it would be more efficient to bifurcate the
issue of whether AGH is entitled to declaratory relief from the issue of the amount of the prevailing
party’s reasonable attorneys’ fees. This is simply because, as the Court has already intimated,
neither the Court nor the parties presently know who the “substantially prevailing party” is. If
AGH carries its burden of proof at trial, it will be AGH; but if not, then it may be Freedman. It
would be inefficient for both parties to present evidence of their reasonable attorneys’ fees now,
rather than wait until after the Court makes a determination as to AGH’s requested declaratory
relief. AGH argues in response that determining the amount of attorney’s fees and litigation costs
would “not involve much more than the submission of invoices” (ECF No. 355 at 4), but that
ignores the likelihood that each side will probably object to some portion of the other side’s
attorneys’ fees as unreasonable, and the Court is not interested in wasting time entertaining
arguments about the reasonableness of fees from both sides if ultimately only one side or the other
can obtain fees.

       Thus, Freedman’s motion [348] is granted as to bifurcation. At the upcoming trial, the
Court will hear evidence bearing on whether to grant the declaratory relief AGH seeks; it will not
hear evidence bearing on the amount of the parties’ reasonable attorneys’ fees. After ruling as to
declaratory relief, the Court will set a schedule for the parties to brief the issue of the amount of
the substantially prevailing party’s reasonable fees and for further court dates as necessary.

 II.    Motion to exclude argument regarding discovery issues resolved by Judge Rowland

        AGH learned in discovery that Freedman deleted electronic communications between
himself and employees of AGH and the Capital Companies that, AGH believes, would have shown
that he violated the settlement agreement’s restrictive covenants. Freedman contends that he
deleted these communications pursuant to his normal practice of deleting messages after reading
them, but AGH intends to ask the Court to draw an adverse inference against Freedman based on
his destruction of or failure to preserve those communications.

         Freedman moves to bar AGH from presenting evidence or argument to that effect, arguing
that it would be improper to relitigate discovery issues after discovery has closed and, anyhow, the
Court already refused to draw an adverse inference against Freedman at summary judgment.

        Freedman seems to believe that if AGH were to seek an adverse inference of this sort, it
was required to seek it as a discovery sanction before discovery closed, but the Court disagrees.
AGH is entitled to describe to this Court what it uncovered in discovery, and at trial the Court, as
the finder of fact, can draw whatever inferences it finds the facts to support. The fact that the parties
argued over this issue in discovery does not prevent AGH from arguing that the facts it uncovered
support an inference that Freedman was violating the settlement agreement’s restrictive covenants.

        While it is true that the Court refused to draw any such inference at summary judgment
(see Mem. Op. & Order at 12 n.4), that is because, at that stage, it may not make findings of fact
and it is required to view all facts in the light most favorable to the non-moving party (there,
Freedman). At trial, it will be able to make findings of fact and draw inferences from the facts it
finds. As the Court’s discussion of the issue at summary judgment tends to show, the evidence in

                                                   6
  Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 7 of 13 PageID #:9817




favor of the inference AGH urges is, on balance, not overwhelming, but the Court will not bar
AGH from seeking it.

III.   Motion to bar parol evidence

        Freedman seeks to bar evidence of discussions that took place during the parties’ settlement
negotiations, arguing that such evidence is improper based on the settlement agreement’s merger
and integration clause. That clause provides that the settlement agreement “constitutes the entire
agreement between the Parties” and “[a]ny and all prior agreements, correspondence, discussions,
and undertakings of the Parties are merged herein and made a part hereof with the intention of the
Parties that this Agreement shall serve as the complete and exclusive statement of the terms of
their valid Agreement.” (ECF No. 277-1 ¶ 11.)

        AGH responds that statements made by Freedman’s counsel and Judge Rowland during
settlement negotiations show that the parties understood that business-related contact with Rick
Hughes, Bob Shepard, and other Capital Companies personnel was off-limits, even if it was related
to insurance products other than vehicle service contracts. According to AGH, the restrictive
covenant language prohibiting Freedman and his employees from “[d]o[ing] business with” or
“[s]olicit[ing]” “any person or entity that was a[n] [AGH] agent, marketing representative or
Covered Dealer” (Settlement Agr. ¶ 2(A)(iv)), applies to Hughes, his companies, and their
employees because Hughes’s company, Capital Automotive, Inc., was an AGH agent. AGH argues
that there is no other reasonable interpretation of the settlement agreement, but even if there is, it
only shows that the language is ambiguous, which permits the introduction of its proffered parol
evidence in order to interpret the contract.

        Under Illinois law, when a contract contains an integration clause, the guiding principles
for determining when to admit parol evidence of the contract’s terms are as follows:

       In interpreting a contract, “a court initially looks to the language of a contract
       alone.” Air Safety, Inc. v. Teachers Realty Corp., 706 N.E.2d 882, 884 (Ill. 1999).
       “If the language of the contract is facially unambiguous, then the contract is
       interpreted by the trial court as a matter of law without the use of parol
       evidence.” Id. “If, however, the trial court finds that the language of the contract is
       susceptible to more than one meaning, then an ambiguity is present.” Id.

Motorola Sols., Inc. v. Zurich Ins. Co., 33 N.E.3d 917, 945 (Ill. App. Ct. 2015) (internal citations
altered). “Only then may parol evidence be admitted to aid the trier of fact in resolving the
ambiguity.” Air Safety, 706 N.E.2d at 884. Thus, the Court must first determine whether the
relevant settlement agreement language is ambiguous on its face; only if so may AGH present
parol evidence of the terms of the contract.

        AGH proffers its parol evidence on the question of whether Hughes, Shepard, and other
Capital Companies representatives qualify as AGH “agents,” as the term is used in the settlement
agreement. The Court finds no facial ambiguity in the contract’s use of that term. The term “agent”
in the phrase “person or entity that was a[n] [AGH] agent, marketing representative, or Covered
Dealer” refers to a person or entity authorized to sell AGH’s vehicle service contracts. See Black’s

                                                  7
  Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 8 of 13 PageID #:9818




Law Dictionary (11th ed. 2019) (defining “Insurance Agent” as a “person authorized by an
insurance company to sell its insurance policies”). The parties may differ as to whether Hughes,
Shepard, or Capital Companies personnel with whom Freedman or his employees had business
dealings were actually AGH agents, or whether they had a close enough relationship with Capital
Automotive, Inc., to qualify as AGH agents themselves, but that does not mean that the contract
language is ambiguous. “When judges say that a contract is ‘clear on its face,’ they mean simply
that an ordinary reader of English, reading the contract, would think its application to the dispute
at hand certain.” AM Int’l, Inc. v. Graphic Mgmt. Assocs., Inc., 44 F.3d 572, 574 (7th Cir. 1995)
(Posner, J.). The term “agent,” as used in the context of the settlement agreement, was clear and
unambiguous in that sense. Reading it in context, any reasonable person with even a passing
familiarity with the industry (or indeed with how insurance is sold generally) would understand it.
AGH may attempt to prove, if it can, that Hughes and the others were “agents” within the meaning
of the term as it was used in the contract, but it may not resort to parol evidence to do it.

       Nevertheless, the parol evidence AGH proffers is admissible, not as parol evidence of the
terms of the contract but for a different reason altogether. It will shed light on the parties’ states of
mind during the events leading up to the reinstatement of the case and to the entry of the Agreed
Order, and it will aid the Court in determining whether the Agreed Order afforded AGH the
substantial relief based on the merits of AGH’s claims, rather than for nuisance value, that might
make AGH a “prevailing party” entitled to attorneys’ fees.

        In interpreting the “prevailing party” provision in the settlement agreement, the Court looks
to the persuasive authority found in decisions interpreting the “prevailing party” provisions in
federal fee-shifting statutes and in Federal Rule of Civil Procedure 54(d)(1). (See Mem. Op. &
Order at 16-17.) The Supreme Court has explained that, under such provisions, a plaintiff prevails
“‘when actual relief on the merits of his claim materially alters the legal relationship between the
parties by modifying the defendant’s behavior in a way that directly benefits the plaintiff.’”
Lefemine v. Wideman, 568 U.S. 1, 4 (2012) (quoting Farrar v. Hobby, 506 U.S. 103, 111-12
(1992)). The Seventh Circuit has described the sort of “actual relief” that meets this requirement
as follows:

        The relief requirement emphasizes the practical impact of the lawsuit, and the
        Supreme Court has repeatedly held that the relief must be real in order to qualify
        for fees. Farrar, 506 U.S. at 110-12; Buckhannon, 532 U.S. at 641 n. 13 (Ginsburg,
        J., dissenting) and cases cited therein. For instance, in Rhodes v. Stewart, 488 U.S.
        1, 4 (1988), the Court held that a plaintiff who obtains a declaratory judgment but
        obtains no real relief whatsoever is not a prevailing party. See also Hewitt [v.
        Helms, 482 U.S. 755, 761 (1987)] (judicial statement that plaintiff's rights were
        violated does not affect the relationship between the plaintiff and the defendant; to
        be a prevailing party, plaintiff must gain relief of substance). Furthermore, the
        Supreme Court has emphasized that the relief is actual when it changes the legal
        relationship between the parties. That is because
               [i]n all civil litigation, the judicial decree is not the end but the means.
               At the end of the rainbow lies not a judgment, but some action (or
               cessation of action) by the defendant that the judgment produces—the
               payment of damages, or some specific performance, or the termination

                                                   8
  Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 9 of 13 PageID #:9819




             of some conduct. Redress is sought through the court, but from the
             defendant.
       [emphasis in original] Hewitt, 482 U.S. at 761. The mere moral satisfaction of being
       wronged is insufficient to trigger prevailing party status. Id. at 762, Cady v. City of
       Chicago, 43 F.3d 326, 330 (7th Cir. 1994) (holding that unless plaintiff “can point
       to a direct benefit or redressed grievance other than the ‘psychic satisfaction’ of
       ending ‘invidious discrimination,’ he does not emerge as a prevailing party”); see
       also Richardson v. Continental Grain Co., 336 F.3d 1103, 1106 (9th Cir. 2003)
       (although plaintiff succeeded on a legal issue, attorney’s fees unavailable because
       no actual relief obtained, “only the possibility of future relief”).

Petersen v. Gibson, 372 F.3d 862, 865 (7th Cir. 2004) (some internal citations altered).

        Actual relief need not come in the form of a judgment following a trial to confer prevailing
party status. An agreed resolution may suffice, so long as the agreed relief consists not merely of
a defendant’s “voluntary change in conduct” but also of a “judicial imprimatur on the change.”
Buckhannon, 532 U.S. at 605. For example, a settlement agreement enforced through a consent
decree, even without an admission of liability by the defendant, creates the “‘material alteration of
the legal relationship of the parties’ necessary to permit an award of attorney’s fees.” Id. at 604
(quoting Texas State Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 792-93 (1989)).
Other settlement agreements, even if not labeled as consent decrees, might still confer “prevailing
party” status, provided there is “some official judicial approval of the settlement and some level
of continuing judicial oversight.” T.D. v. LaGrange Sch. Dist. No. 102, 349 F.3d 469, 479 (7th Cir.
2003) (citing Buckhannon, 532 U.S. at 604 n. 7 and Smyth ex rel. Smyth v. Rivero, 282 F.3d 268,
281 (4th Cir. 2002)). But where the defendant agrees to certain relief not “based on the merits of
[the plaintiff’s] claim,” Fisher v. Kelly, 105 F.3d 350, 353 (7th Cir. 1997), but in order to
“compromise for less than the costs of defense,” i.e., settles for “nuisance value,” Fletcher v. City
of Fort Wayne, Ind., 162 F.3d 975, 976 (7th Cir. 1998), the agreement does not make the plaintiff
a prevailing party. See Texas State Teachers, 489 U.S. at 792-93 (“Where the plaintiff's success
on a legal claim can be characterized as purely technical or de minimis, a district court would be
justified in concluding that [the plaintiff is not the prevailing party].”) (citing, inter alia, Chicano
Police Officer’s Assn. v. Stover, 624 F.2d 127, 131 (10th Cir. 1980) (“Nuisance settlements, of
course, should not give rise to a ‘prevailing’ plaintiff”)).

        The Agreed Order, which imposes a permanent injunction, might qualify as the sort of
relief that is “sufficiently analogous to a consent decree,” T.D., 349 F.3d at 478, to confer
prevailing party status. See Lefemine, 568 U.S. at 4-5 (plaintiff was prevailing party because he
“brought . . . suit in part to secure an injunction to protect himself from the defendants’ . . . threat
of [wrongdoing, and] he succeeded in removing that threat” by securing a permanent injunction
against the defendants). But its injunctive component was phrased in vague and conclusory terms,
enjoining Freedman from “committing any violation of [the restrictive covenants in] paragraph 2
of” the settlement agreement, without spelling out what that meant, in terms of any particular
conduct Freedman must avoid. True, in Lefemine, the injunction was phrased in similarly
conclusory terms, but it was also accompanied by a “determin[ation] that the defendants had
infringed Lefemine’s rights.” Id. at 1. Here, the Court did not make and has not yet made any
such determination as to the merits of the case, i.e., any determination whether Freedman actually

                                                   9
 Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 10 of 13 PageID #:9820




breached the restrictive covenants or threatened to do so. It is therefore unclear whether an
injunction that simply forbids him from breaching the restrictive covenants “alters the legal
relationship between the parties by modifying the defendant’s behavior in a way that directly
benefits the plaintiff.” Id. at 4 (internal quotation marks omitted).

         Further, the evidence is equivocal on whether the Agreed Order was a compromise based
on the strength of plaintiff’s position or on concerns about the costs of defense—and, in particular,
about the uncertainty surrounding whether AGH would make the payment due to Freedman under
the settlement agreement on October 13, 2018, and whether failing to do so would trigger a larger
problem by putting AGH’s “other financing at risk.” (See Freedman’s Mot. in Limine to Limit
Proceeding to Material Breach at 3-4, ECF No. 351.) If, as Freedman contends, he had never
committed any “actual or threatened breach” (Settlement Agr. ¶ 2(a)(vii)) of the restrictive
covenants, then what he gave up in the Agreed Order (the injunction and the prospect of facing
allegations of material breach) may have been of little value compared with the costs of continuing
to litigate over the preliminary injunction, particularly to the extent that doing so might put his
future payments from AGH in jeopardy, for reasons to do with AGH’s financing and not
necessarily the merits of the dispute over the restrictive covenants. See Fisher, 105 F.3d at 353.

         To look at the issue another way, because the relief AGH obtained in the Agreed Order,
though phrased as a permanent injunction barring Freedman from violating certain restrictive
covenants, still left AGH the task of litigating the issue of whether any of Freedman’s actual or
threatened conduct amounted to a violation of those restrictive covenants, there is a sense in which
it is analogous to a preliminary injunction. Such injunctions, to the extent they do not resolve
contested issues on the merits, but instead are of a “tentative character, in view of the continuation
of the litigation to definitively resolve the controversy,” Sole v. Wyner, 551 U.S. 74, 78 (2007), do
not permit a conclusion as to who the prevailing party is until after the conclusion of “further
proceedings on the merits.” See Consol. Paving, Inc. v. Cty. of Peoria, Ill., No. 10-CV-1045, 2013
WL 916212, at *2-3 (C.D. Ill. Mar. 8, 2013) (citing Dupuy v. Samuels, 423 F.3d 714, 724 (7th Cir.
2005)). However, even a preliminary injunction that causes the defendant to change its behavior
“based in part on a determination of likely success on the merits” may represent the sort of
“judicially sanctioned change in the relationship” that qualifies the plaintiff as a prevailing party,
even if the proceedings never reach a final judgment on the merits. Consol. Paving, 2013 WL
916212, at *4; see id. at *3-5 (citing, inter alia, DuPuy, 423 F.3d at 723-24).

        Depending on what the evidence reveals, a significant issue at trial may be why Freedman
consented to the injunction imposed by the Agreed Order. He may have done so because, although
he had not committed or contemplated any breach, the injunction cost him nothing for that very
reason (i.e., it prohibited no actions that he had any intent to take), so continuing to fight it would
have cost more than it was worth. But the evidence may suggest that he had reason to fear that
AGH might be able to show that he had committed an “actual or threatened breach” (Settlement
Agr. ¶ 2(A)(vii)) and he feared stricter, more costly relief. The parol evidence that AGH has
proffered may shed light on what the parties understood to be the implications of the restrictive
covenants, in terms of examples of particular activities that they prohibited, which may in turn
shed light on their intentions and states of mind leading up to and after the reinstatement of these
proceedings. In that regard, the evidence will be useful to the Court in determining whether the
Agreed Order made either party the prevailing one—not because it bears on the terms of the

                                                  10
 Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 11 of 13 PageID #:9821




settlement agreement per se, but because it bears on the parties’ intentions and their states of mind
at key points in the proceedings. Put simply, it bears on the likelihood that the Agreed Order
“modif[ied] the [counter]defendant’s behavior in a way that directly benefits the
[counter]plaintiff.” See Lefemine, 568 U.S. at 4.

        Therefore, the Court will not bar the evidence of Judge Rowland and Freedman’s counsel’s
statements during settlement negotiations, although it will consider this evidence only for the
limited purpose of ascertaining the parties’ states of mind leading up to and after the reinstatement
of this case, not as parol evidence for the purpose of ascertaining the terms of the settlement
agreement.

IV.    Freedman’s Objections to Trial Exhibits

         Freedman has objected to most of the trial exhibits AGH has proffered on grounds of
relevance and hearsay. At present, without more information about how and in precisely what
context AGH intends to use these exhibits at trial, the Court is unable to rule definitively on the
admissibility of many of these exhibits. This is particularly true of the relevance objections—of
which the Court is skeptical because, as AGH argues, potential prejudice is unlikely to outweigh
probative value at a bench trial, given that there is little danger of the Court as factfinder using
evidence for an improper purpose. As for the hearsay objections, to the extent that AGH responds
that it does not offer the challenged evidence for the truth of the matter asserted, in many cases the
Court will be in a better position to assess that position later, when it has more information about
how AGH intends to use the evidence in question. However, the Court can dispose of certain
arguments now to guide the parties in further preparations for trial.

        Freedman objects on hearsay grounds to numerous exhibits containing email messages sent
by Freedman or employees of American Integrity Insurance Solutions, Inc. (“AIIS”). AIIS is an
insurance agency that was owned by Freedman and operated by his son Max, through which, AGH
alleges, Freedman violated his restrictive covenants by doing business with the Capital Companies.
According to AGH, AIIS emails are not hearsay under Federal Rule of Evidence 801(d)(2)(A) and
(D) because they are offered against Freedman and they contain statements made by him or his
agents or employees on matters within the scope of that relationship. To the extent they are hearsay,
AGH argues, the emails meet certain hearsay exceptions.

       The Court agrees with AGH that the statements in these emails written by Freedman, his
son Max, or AIIS employees are non-hearsay admissions. To the extent the emails contain
statements made by Freedman, they are plainly not hearsay under Rule 801(d)(2)(A). Regarding
the emails containing statements made by Max or other AIIS employees, the Seventh Circuit has
recognized the breadth of the hearsay exclusion expressed in Rule 801(d)(2)(D):

       Rule 801(d)(2)(D) provides that a statement is not hearsay if “[t]he statement is
       offered against a party and is . . . a statement by the party's agent or [employee on]
       a matter within the scope of [that relationship and while it existed].” Fed. R. Evid.
       801(d)(2)(D). There is no doubt that Rule 801(d)(2)(D) embodies a broader
       exception to the hearsay rule than many pre-Rule decisions had
       permitted. See Nekolny v. Painter, 653 F.2d 1164, 1171-72 (7th Cir.

                                                 11
    Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 12 of 13 PageID #:9822




        1981) (citing Fed. R. Evid. 801(d)(2)(D) Advisory Committee Notes). The Rule
        simply requires that the statement be made by an individual who is an agent, that
        the statement be made during the period of the agency, and that the matter be within
        the subject matter of the agency. See id.

Young v. James Green Mgmt., Inc., 327 F.3d 616, 622 (7th Cir. 2003); see Town of E. Troy v. Soo
Line R. Co., 653 F.2d 1123, 1133 (7th Cir. 1980) (overheard statements of defendant’s employees
were “admissions of a party opponent under Rule 801”); Brama v. Target Corp., No. 14 C 06098,
2017 WL 2404954, at *3 (N.D. Ill. June 2, 2017) (defendant’s employee’s statement was “‘within
the scope . . . of employment’” and therefore qualified as an admission because the employee was
“‘performing the duties of his employment when he [came] in contact with the particular facts at
issue’”) (quoting Aliotta v. Nat’l R.R. Passenger Corp., 315 F. 3d 756, 761 (7th Cir. 2003);
LaPorta v. City of Chi., 277 F. Supp. 3d 969, 989 (N.D. Ill. 2017) (citing Nekolny, 653 F.2d at
1171). 1 The statements in the emails that Freedman challenges generally appear to have been made
by AIIS employees on matters within the scope of their employment, and to the extent that that is
the case, they are admissible against Freedman as admissions of his employees.

        But these exhibits consist of email conversations that also include messages sent by
Hughes, Shepard, and certain Capital Companies employees, who are not Freedman’s agents and
whose statements are therefore not admissible against him under Rule 801(d)(2)(D). AGH suggests
that these Capital Companies email messages are nevertheless admissible because they meet the
hearsay exception in Rule 803(6) for business records. The Court is not convinced. An email
message is not a business record “simply because it was sent between two employees in a company
or because employees regularly conduct business through emails.” United States v. Daneshvar,
925 F.3d 766, 777 (6th Cir. 2019). To meet the hearsay exception set forth in Rule 803(6), a
business record must be made as a “regular practice” and it must be “kept in the course of a
regularly conducted activity” of the business. If it were enough to satisfy 803(6) to establish that
“‘a business keeps and receives emails,’” then “every single email sent within any company would
fall within the exception.” Daneshvar, 925 F.3d at 777 (quoting United States v. Cone, 714 F.3d
197, 220 (4th Cir. 2013)). That would “obviate the entire purpose of the business records
exception, which is designed for a limited category of records—namely those that are regularly
produced as a part of a company’s business activities.” Daneshvar, 925 F.3d at 777. When the
email represents a “form of conversation” or a “one-time discussion,” then it is not likely to satisfy
Rule 803(6). Id.; see United States v. DiCosola, No. 12 CR 445, 2015 WL 2330233, at *4 (N.D.
Ill. May 14, 2015), aff’d, 867 F.3d 793 (7th Cir. 2017) (“The Court excluded the emails because
DiCosola offered them as business records when they clearly were not.”). The emails in question
are generally of that sort of “conversation” or “one-time discussion” that does not satisfy Rule
803(6). A few of them might be a product of the sort of “regularly conducted activity” that satisfies
Rule 803(6), but that exception does not qualify the emails generally for blanket admission.

1
  The cases Freedman cites—Burton v. Kohn Law Firm, S.C., 934 F.3d 572, 583 (7th Cir. 2019) (finding
“no evidence that [defendants] authorized [declarant] to speak on behalf of [defendants] on any subject . . .
as contemplated by Rule 801(d)(2)(C)”) and Wells v. Obaisi, No. 16-CV-08405, 2020 WL 1491182, at *4
(N.D. Ill. Mar. 27, 2020) (declarant’s statements were “not statements of a party-opponent, as she [was] not
a party to [the] suit, nor was she [the defendant’s] agent or employee”)—are distinguishable because they
do not address a relationship based on a business ownership interest similar to the one between Freedman
and AIIS under Rule 801(d)(2)(D).
                                                     12
 Case: 1:16-cv-11039 Document #: 385 Filed: 08/27/20 Page 13 of 13 PageID #:9823




        It probably makes no difference, however, because the Capital Companies statements in
these emails are admissible, if not for their truth, at least for the limited purpose of providing
context for the admissions that Freedman and his employees made in these email conversations.
When a party-opponent makes admissions in the midst of an “inherently interactive process” such
as a back-and-forth conversation with non-parties, the non-parties’ statements are admissible to
provide the “full context” of the admissions, including “what questions or statements the [party or
his agent] were responding to and the effect [they] had on . . . the listener.” United States v.
Fernandez, 914 F.3d 1105, 1111 (7th Cir. 2019) (citing cases); see United States v. Norton, 893
F.3d 464, 467 (7th Cir. 2018) (“[W]hen the statement is offered to provide context for the words
or actions of others rather than the statement’s truth, it is admissible[, and] this exception is not
limited to conversations between two parties so long as the out-of-court statements [by the non-
parties] provide context.”); Empress Casino Joliet Corp. v. Johnston, No. 09 C 3585, 2014 WL
6735529, at *3 (N.D. Ill. Nov. 28, 2014) (“conversations” were “not hearsay” because there was
“sufficient evidence . . . that [the declarant] was acting as [the defendants’] agent during the
conversations in question, making his statements admissible against defendants pursuant to
Federal Rule of Evidence 801(d)(2)(D), and the statements of the conversations’ other participants
admissible to put [the agent’s] statements in context”); see also United States v. Fluker, 698 F.3d
988, 1000 (7th Cir. 2012) (“emails” were admissible because they were not offered for their truth
but to “provide context” of transaction).

         AGH also argues that these emails should be admitted under Rule 803(1), (3) or (5) to
prove a relevant present sense impression, then-existing mental state, or recorded recollection, or
under the residual exception in Rule 807. The Court is skeptical of these arguments as to the vast
majority of the emails, but a final ruling on these issues is best reserved for a pretrial conference
or trial, when the Court can make a fuller assessment of how the exhibits will be used and the
purposes for which the statements are offered.

SO ORDERED.                                           ENTERED: August 27, 2020




                                                      ______________________
                                                      JORGE L. ALONSO
                                                      United States District Judge




                                                 13
